Citation Nr: 1719532	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left hip strain disability.



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2007 to May 2008 and December 2009 to December 2010, including combat service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for left hip strain and awarded an evaluation of 10 percent effective December 28, 2010.

In her substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled for June 21, 2016, but the Veteran did not appear.  A second hearing was scheduled for August 30, 2016, but the Veteran again did not appear.  Notice of the hearing was sent to the address listed by the Veteran on her substantive appeal, and there is no indication that any correspondence to that address was returned as undeliverable.  As the Board received no request for postponement or good cause for the Veteran's failure to appear, the hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d).

In October 2016, the Board remanded the appeal to the RO for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations January 2014, May 2014, September 2015, and December 2016, scheduled in connection with the claim of entitlement to an initial rating in excess of 10 percent for a left hip disability, and offered no good cause for her failure to report.

2.  The Veteran's left hip disability does not cause flexion limited to 30 degrees and or limitation of abduction with motion lost beyond 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left hip strain disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.71a, Diagnostic Code 5252 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet App. 473, 490-91 (2006).  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to higher ratings and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105 (d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104 (b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103 (b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA scheduled the Veteran for VA examinations in January 2014, May 2014, and September 2015 however; the Veteran failed to report and did not provide good cause.  VA attempted to schedule the Veteran for a VA examination in December 2016, subsequent to an October 2016 Board remand, but cancelled the examination due to no contact with the Veteran.  Thus, the Veteran in essence failed to report for this examination.  The action to be taken in instances where a veteran fails to report for a VA examination depends upon whether the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  Thus, where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

In this case, the Veteran has otherwise been provided with VA examinations, which collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App 120, 124 (2007).  Previously, the Veteran was specifically examined to assess and reassess the severity of the disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).  Thus, the Board will consider the merits of the claim for an increased rating in excess of 10 percent for a left hip disability.


Legal Standard

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

The Board remanded this case for further evaluation and the Veteran was scheduled to be examined, but the examination could not be conducted due to the Veteran's failure to comply.  Thus, any evidence to be gleaned to include findings consistent with Correia could not be undertaken.  As noted above, due to the failure of the Veteran to be examined, the Board will rate her left hip disability based on the record as it stands even though all the directives of Correia are not met as the Veteran did not cooperate.  VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Left hip strain has been rated according to Diagnostic Code 5252.  Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under Diagnostic Code 5253, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees.  Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination in July 2011.  At the July 2011 examination, the Veteran reported pain following a combative course in May 2010.  The Veteran noted that she participated in the course and approximately 1 week later she began having hip pain, primarily within the left groin.  At the time of the examination, the Veteran denied any specific injury, but noted she may have twisted it while in the class.  The Veteran reported pain with certain movements.  The Veteran denied any numbness or weakness in the extremity.  Upon physical examination, her deep tendon reflexes were normal and there was no muscle atrophy.  The Veteran's gait was normal and her tandem walk was normal.  There was no tenderness to palpation over the greater trochanteric as well as no tenderness over the iliotibial band.  The examiner noted the Veteran's range of motion (ROM) of the left hip as hip flexion 0-115 degrees; extension 0- degrees; adduction 0-0 degrees not listed; abduction 0-45 degrees; external rotation 0-50 degrees; and internal rotation 0-25 degrees.  The examiner noted that there was objective evidence of pain with active and repetitive motion as noted there was irritability with flexion, adduction, and internal rotation consistent with impingement.  No additional limitations following repetitive motion were noted.  X-rays of the left hip revealed no fracture, dislocation, destructive bony lesions or significant inter osseous process.  The examiner provided a diagnosis of left hip strain.

The Veteran was scheduled for VA examinations in November 2013 and May 2014.  The examinations were cancelled due to the Veteran's failure to report.  The Veteran did not provide good cause for the failure to report.

The Veteran was afforded a VA examination in March 2015.  The VA examiner noted the Veteran had left hip flexion of 125 degrees, extension of 30 degrees, abduction of 45 degrees, adduction of 25 degrees, external rotation of 60 degrees, and internal rotation of 40 degrees.  Pain was noted on examination, but the Veteran's ROM was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use on examination.  The Veteran denied having periods of flare ups.  The examiner noted that she was unable to state whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time because she would need to observe ROM under those conditions.

The Veteran was scheduled for a VA examination in September 2015.  The examination was cancelled due to the Veteran's failure to report.  The Veteran did not provide good cause for her failure to report.

VA attempted to schedule the Veteran for a VA examination in December 2016 subsequent to the October 2016 remand, but cancelled the examination due to no contact with the Veteran.  Thus, the Veteran in essence failed to report for this examination.  As noted, she did not cooperate with VA.

In this case, the VA examinations did not show that the Veteran's flexion was limited to 30 degrees and she did not have limitation of abduction with motion lost beyond 10 degrees.  The Veteran's VA treatment records do not otherwise show that the rating criteria are met.  The competent and probative evidence of record fails to show that the Veteran's left hip disability meets the schedular criteria for a rating in excess of 10 percent.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for left hip strain disability.


ORDER

Entitlement to an initial rating in excess of 10 percent for a left hip strain disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


